REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) dated as of September 15, 2009, is made by and between AMDL, Inc., a Delaware corporation located at 2492 Walnut Ave., Tustin, California 92780 (the “Company”), and St. George Investments, LLC, an Illinois limited liability company located at 303 East Wacker Drive, Suite 311, Chicago, Illinois 60601 (the “Investor”). A.Upon the terms and subject to the conditions of that certain Note and Warrant Purchase Agreement, dated as of the date hereof, between the Investor and the Company (the “Purchase Agreement”), the Company has agreed to issue and sell to the Investor a Convertible Promissory Note in the face amount of $555,555.56 (the “Note”) and a Warrant to purchase up to 500,000 shares (the “Warrant Shares”) of the Company’s Common Stock, $0.001 par value per share (“Common Stock”). B.The Note is convertible into shares of Common Stock (the “Conversion Shares”; which term, for purposes of this Agreement, shall include shares of Common Stock issuable in lieu of accrued interest and principal payments through the Maturity Date of the Note, as that term is defined in and as contemplated by the Note) upon the terms and subject to the conditions contained in the Note. C. The Warrant Shares may be issued upon the exercise of the Warrant. D.In order to induce the Investor to execute and deliver the Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “Securities Act”), with respect to the Registrable Securities (as defined below). NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investor hereby agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the following meanings: “Closing Date” means the date of the closing of the transactions contemplated by the Purchase Agreement. “Effective Date” means the date the SEC declares a Registration Statement covering Registrable Securities and otherwise meeting the conditions contemplated hereby to be effective. “Increased Conversion or Warrant Shares” means the good faith estimate of number of shares which the Company anticipates will be issuable to the Holder as a result of an adjustment to the Conversion Price or the number of Warrant Shares resulting from the application of Section 3 of the Note or Section 6 of the Warrant. “Investor” means the Investor and any permitted transferee or assignee who agrees to become bound by the provisions of this Agreement in accordance with Section 9 hereof and who holds the Note or Registrable Securities. “Other Issuable Shares” means (i) the Payment Shares, if any, issued or issuable to the Holder as of the date of the filing of the Registration Statement and any amendment thereto or any subsequent date, and (ii) the good faith estimate of the Company of the number of the other Payment Shares and/or Increased Conversion or Warrant Shares, as the case may be, which the Company anticipates, as of the date of the filing of the Registration Statement and any amendment thereto, will be issuable to the Holder pursuant to the provisions of the Transaction Agreements. “Payment Shares” means shares of Common Stock issued by the Company as provided in Section 2(b) below. “Permitted Suspension Period” means not more than two (2) periods during any consecutive 12-month period during which the Holder’s right to sell Registrable Securities under the Registration Statement is suspended, provided, however, that each of such periods shall neither (i) be for more than twenty (20) days nor (ii) begin less than ten (10) trading days after the last day of the preceding suspension period (whether or not such last day was during or after a Permitted Suspension Period). “Potential Material Event” means any of the following: (i) the possession by the Company of material information not ripe for disclosure in a registration statement, which shall be evidenced by determinations in good faith by the Board of Directors of the Company that disclosure of such information in the registration statement would be detrimental to the business and affairs of the Company; or (ii) any material engagement or activity by the Company which would, in the good faith determination of the Board of Directors of the Company, be adversely affected by disclosure in a registration statement at such time, which determination shall be accompanied by a good faith determination by the Board of Directors of the
